Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 1 of 18           PageID #:
                                   1813



                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


 ANGELA MICHELLE MORELLI,                        Civ. No. 19-00088 JMS-WRP

                     Plaintiff,                  ORDER GRANTING
                                                 DEFENDANTS’ MOTIONS TO
         vs.                                     DISMISS PLAINTIFF’S SECOND
                                                 AMENDED COMPLAINT (ECF
 JOSHUA B. HYMAN, ET AL.,                        NO. 66), ECF NOS. 71, 93, 95, 104

                     Defendants.


          ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS
       PLAINTIFF’S SECOND AMENDED COMPLAINT (ECF NO. 66), ECF
                           NOS. 71, 93, 95, 104

                                  I. INTRODUCTION

               Defendants the State of Hawaii (the “State”), the United States of

 America (the “United States”), the County of Maui (the “County”), and Joshua B.

 Hyman (“Hyman”) each filed a motion to dismiss pro se Plaintiff Angela Michelle

 Morelli’s (“Plaintiff”) Second Amended Complaint (“SAC”). ECF Nos. 71, 93,

 95, 104. For the reasons set forth below, the Motions to Dismiss are GRANTED.

 And because amendment would be futile, the SAC is dismissed without leave to

 amend.

 ///

 ///
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 2 of 18           PageID #:
                                   1814



                                    II. BACKGROUND

 A.    Factual Background

                On February 20, 2019, Plaintiff filed a Complaint against Hyman

 alleging claims pursuant to 42 U.S.C. § 1983 for violation of unspecified

 constitutional and civil rights in connection with a custody dispute involving their

 minor child, 1 as well as additional federal and state law claims. ECF No. 1 at

 PageID #1-4. On June 28, 2019, this court granted Hyman’s Motion to Dismiss

 the Complaint, dismissing Plaintiff’s § 1983 claims with leave to amend and

 dismissing all other federal claims without leave to amend (the “June 28 Order”).

 ECF No. 31. As set forth in the June 28 Order, Plaintiff’s § 1983 claims were

 deficient, in part, because she failed to allege facts showing that Hyman acted

 under color of state law. Id. at PageID #503-06.

                On July 25, 2019, Plaintiff filed a First Amended Complaint (“FAC”)

 asserting § 1983 claims against both Hyman and the State. ECF No. 32. And

 although the FAC did not name any other defendants, it alleged wrongdoing by

 three state judges in connection with judicial proceedings over which they

 presided. On January 16, 2020, this court granted Hyman’s and the State’s

 Motions to Dismiss the FAC (the “January 16 Order”). ECF No. 63. The court

 granted Plaintiff “leave to amend her complaint only to assert, if possible, a § 1983


       1
           Plaintiff and Hyman are the parents of “ABH,” their young son.
                                                2
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 3 of 18                        PageID #:
                                   1815



 claim for prospective injunctive relief against an individual non-judicial state

 official and to reassert her state-law claims.” Id. at PageID #1054 (emphasis

 added). Plaintiff’s § 1983 claims against Hyman, the State, and the three state-

 court judges were dismissed without leave to amend. Id. at PageID #1057.

                On February 17, 2020, Plaintiff filed a Second Amended Complaint

 (“SAC”) asserting claims pursuant to § 1983 and state law against Hyman, the

 United States, the County, County officials, the State, and State officials. 2 ECF

 No. 66. The SAC is a rambling, confusing narrative replete with vague,

 conclusory allegations referencing hardships Plaintiff has faced over several years

 stemming from state-court temporary restraining order proceedings and the

 custody dispute, as well as commentary on the state of society, the judicial system,

 and law enforcement. With regard to the State officials, the SAC alleges:

                Honorable Richard Bissen was let go of his coverups,
                although I didn’t know at the time when I was told by
                [Judge] Poleman to send my complaint to Bissen.
                ...
                [T]he five lawyers assigned to represent The Attorney
                General Claire [sic] Connors, didn’t even stay current in
                the new Federal regulations of Certificate of Service.
                ...
                I told [Judge] Poleman out loud in court, that he was
                breaking my Constitutional Rights and Denied all my

        2
          Although the SAC does not name County officials, the State, or State officials as
 Defendants in the caption, the body of the SAC includes references to certain County officials
 and state judges and seeks relief from “[t]he State of Hawaii and all the government actors listed
 above.” ECF No. 66 at PageID #1064, 1066-68, 1070. Thus, the court liberally construes the
 SAC as alleging claims against County officials, the State, and State officials.
                                                 3
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 4 of 18            PageID #:
                                   1816



              fact based evidence over hearsay and false testimony
              from a Playboy Model, months before the final Custody
              Order. I submitted the DVD’s of Judge Tanaka not
              hearing or seeing any evidence before allowing my rapist
              to come to my house and pick up my son. The hearing of
              Judge Matson Kelly who did not hear any evidence or
              testimony dissolving what little protection I had and
              entirely endangering my son who is currently in danger.
              All three Judges broke my Constitutional Rights and
              Violated my Due Process rights entirely resulting in the
              traffic circle of closed doors in the middle of the ocean,
              and . . . my parental rights were terminated because the
              protocol and procedure in which the Judges take their
              oath, was not followed and the Absolute Immunity
              blocks my case from being heard is
              UNCONSTITUTIONAL IN ITS ENTIRETY.
              ...
              The State of Hawaii and all the government actors listed
              above are liable for the irreparable harm and damages
              caused by violation of [Plaintiff] and ABH’s
              Constitutional and Hawaii State Laws.

 ECF No. 66 at PageID #1066-68, 1070.

              As to Hyman, the SAC alleges that he “continues to violate

 [Plaintiff’s] constitutional rights in joint action during the Hyman vs Morelli, by

 using false testimony, false and altered evidence, in conspiracy as preponderance

 evidence on government property during all court proceedings with [Plaintiff].”

 Id. at PageID #1069.

              Against the County and County officials, the SAC alleges:

              The County of Maui last year let go the Prosecutor Kim
              who was involved in my case, due to how he treated
              Domestic Violence Case and Charlie Scott Murder. In
              which the MPD threw out at least 60 pages of evidence,
                                           4
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 5 of 18             PageID #:
                                   1817



              probably some including Defendant Joshua Hyman. A
              County who had to let go of Top Civil lawyer Patrick
              Wong for Domestic Violence.
              ...
              Hyman was working with the [Maui Police Department
              (“MPD”)] who didn’t list anything on their report nor
              listed ABH as being at the crime scene.
              ...
              [MPD] Officer Ornellas badge #15391 and other MPD
              Officers name missing from the report stated nothing
              about domestic violence in the report and had failed to
              perform a victimless investigation when [Plaintiff] called
              911 February 21, 2016, falls in line with the intertwined
              relationship between Hyman and MPD.

 Id. at PageID #1066, 1068-69.

              And as to federal officials, the SAC alleges that Plaintiff “turned

 [Hyman] over to the [Drug Enforcement Agency (“DEA”)] and the non existent

 [sic] [Federal Bureau of Investigation], turns out the DEA is friends with him and

 [Hyman’s] formerly incarcerated friend he sells cocaine to.” Id. at PageID #1068.

 Other references to the United States include vague allegations that the United

 States is “violating the Constitution by allowing Absolute Immunity,” and “is

 causing irreparable harm” to Plaintiff “because [Plaintiff’s] Constitutional rights

 are a 100 percent Fraud.” Id. at PageID #1064.

              As best as the court can determine, the SAC attempts to assert § 1983

 claims for violation of Plaintiff’s constitutional rights to due process and against

 involuntary servitude as protected by the Fifth, Thirteenth, and/or Fourteenth

 Amendments, and claims for violation of unspecified state laws. Id. at PageID
                                            5
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 6 of 18            PageID #:
                                   1818



 #1061, 1070. Plaintiff seeks damages of at least $1 million and a jury trial. Id. at

 PageID #1069-70.

 B.    Procedural Background

              On March 3, 2020, the State filed its Motion to Dismiss the SAC.

 ECF No. 71. On April 6, 2020, Plaintiff filed an Opposition, and on April 20,

 2020, the State filed its Reply. ECF Nos. 88, 91.

              On May 8 and 11, 2020, respectively, the United States and County

 filed Motions to Dismiss the SAC. ECF Nos. 93, 95. On May 13, 2020, the court

 elected to defer ruling on the State’s motion until all three motions were briefed.

 See ECF No. 99. Plaintiff filed Oppositions to both motions on June 1, 2020, and

 the United States and the County filed their Replies on June 8, 2020. ECF Nos.

 100-03. On June 30, 2020, Plaintiff filed an additional “Response in Opposition”

 to the United States’ motion. ECF No. 107.

              On June 9, 2020, Hyman filed a Motion to Dismiss the SAC. ECF

 No. 104. Plaintiff filed an Opposition on June 30, 2020. ECF No. 106. And on

 July 2, 2020, Plaintiff filed supplemental exhibits to ECF Nos. 106 and 107. ECF

 No. 108. Pursuant to Local Rule 7.1(c), the court finds these motions suitable for

 disposition without a hearing.

 ///

 ///

                                           6
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 7 of 18                PageID #:
                                   1819



                           III. STANDARDS OF REVIEW

 A.    Rule 12(b)(6)

              Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss

 for “failure to state a claim upon which relief can be granted.” “To survive a

 motion to dismiss, a complaint must contain sufficient factual matter, accepted as

 true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

 (2007)); see also Weber v. Dep’t of Veterans Affairs, 521 F.3d 1061, 1065 (9th Cir.

 2008). This tenet—that the court must accept as true all of the allegations

 contained in the complaint—“is inapplicable to legal conclusions,” and

 “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly,

 550 U.S. at 555). Rather, “[a] claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

 at 556). Factual allegations that only permit the court to infer “the mere possibility

 of misconduct” or “unadorned, the defendant-unlawfully-harmed me

 accusation[s]” fall short of meeting this plausibility standard. Id. at 679; see also

 Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).




                                             7
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 8 of 18             PageID #:
                                   1820



 B.    Pro Se Pleadings

              Because Plaintiff is proceeding pro se, the court liberally construes the

 SAC and resolves all doubts in her favor. See Erickson v. Pardus, 551 U.S. 89, 94

 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations omitted). The

 court must grant leave to amend if it appears that Plaintiff can correct the defects in

 her SAC, Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000), but if a claim or

 complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

 Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013); see also

 Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008) (reiterating

 that a district court may deny leave to amend for, among other reasons “repeated

 failure to cure deficiencies by amendments previously allowed . . . [and] futility of

 amendment”) (citation omitted).

                                  IV. DISCUSSION

              Despite being granted “leave to amend her complaint only to assert, if

 possible, a § 1983 claim for prospective injunctive relief against an individual non-

 judicial state official and to reassert her state-law claims,” ECF No. 63 at PageID

 #1054 (emphasis added), the SAC attempts to allege § 1983 claims against the

 State and State officials, Hyman, the County and County officials, and the United

 States. The court first addresses the claim Plaintiff was granted leave to amend,

 and then turns to claims for which she was not granted leave to amend. For the

                                            8
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 9 of 18                         PageID #:
                                   1821



 reasons discussed below, the SAC is dismissed because Plaintiff again fails to state

 a plausible federal claim.

 A.     Claim That the Court Granted Plaintiff Leave to Amend

                The January 16 Order granted Plaintiff leave to amend her pleading to

 state a § 1983 claim for prospective injunctive relief against any non-judicial state

 official.3 See ECF No. 63 at PageID #1054. Construing the FAC liberally, the

 January 16 Order found that Plaintiff was seeking “injunctive relief against the

 State for the continued deprivation of her parental/custodial rights as to ABH,”

 which allegedly resulted from violations of Plaintiff’s constitutional due process

 rights. Id. at PageID #1051. But because the FAC failed to “allege facts showing

 how an individual non-judicial state official is violating Plaintiff’s right to due

 process,” the claim was dismissed with leave to amend. Id. at PageID #1052.

                Here, at most, the SAC alleges that (1) “state actors staking [sic]

 Federal funding and not returning phone calls, glad handing and patting themselves

 on the back, but can’t even do the very basics such as voiding a California Driver’s

 License at the [Department of Motor Vehicles] when turned in to get a Hawaii




        3
           To state a claim under 42 U.S.C. § 1983, Plaintiff must allege two essential elements:
 (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that
 the alleged deprivation was committed by a person acting under color of state law. West v.
 Atkins, 487 U.S. 42, 48 (1988); see OSU Student Alliance v. Ray, 699 F.3d 1053, 1061 (9th Cir.
 2012).
                                                  9
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 10 of 18               PageID #:
                                    1822



  DL . . . but somehow years later renewed my California license on line;” (2) “five

  lawyers assigned to represent The Attorney General Claire [sic] Connors, didn’t

  even stay current in the new Federal regulations of Certificate of Service;” and

  (3) “all the government actors listed above are liable [f]or the irreparable harm and

  damages caused by violation of Morelli and ABH’s Constitutional and Hawaii

  State Laws.” ECF No. 66 at PageID #1066, 1070.

               But nowhere in the SAC does Plaintiff name any non-judicial state

  official as a defendant, or allege any specific action or failure to act by a non-

  judicial state official demonstrating an ongoing violation of Plaintiff’s due process

  rights or any other right under the Constitution or a federal statute. Nor does the

  SAC show how these allegations caused the alleged “continued deprivation of

  [Plaintiff’s] parental/custodial rights as to ABH.” In short, the SAC simply fails to

  allege a plausible § 1983 claim for prospective injunctive relief against a non-

  judicial state official. And given Plaintiff’s multiple attempts to assert such a

  claim, it is apparent that granting further leave to amend would be futile.

  Plaintiff’s § 1983 claim for prospective injunctive relief against a non-judicial state

  official is DISMISSED without leave to amend.

  B.    Claims That Plaintiff Did Not Have Court Leave to Amend

               The January 16 Order granted Plaintiff “leave to amend her complaint

  only to assert, if possible, a § 1983 claim for prospective injunctive relief against

                                             10
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 11 of 18            PageID #:
                                    1823



  an individual non-judicial state official and to reassert her state-law claims.” ECF

  No. 63 at PageID #1054 (emphasis added). Plaintiff’s § 1983 claims against

  Hyman, the State, and the three state-court judges were dismissed without leave to

  amend. Id. at PageID #1057.

               The SAC, however, patently ignores the court’s ruling. Construed

  liberally, the SAC attempts to allege federal-law claims for damages and

  prospective injunctive relief against Hyman, the State, state-court judges, the

  County, County officials, and the United States. These claims are DISMISSED for

  exceeding the scope of the court’s leave to amend. Even though lack of court

  leave is reason enough to dismiss all remaining federal claims, the court addresses

  the merits of such claims below.

        1.     Section 1983 Claims Against the State and State Officials

               The January 16 Order determined that “Plaintiff’s § 1983 claim

  against the State is barred by Eleventh Amendment immunity,” and Plaintiff’s

  § 1983 claims against state judges Keith E. Tanaka, Frederick Matson Kelley, and

  Lloyd Poleman are barred by the doctrine of absolute judicial immunity. ECF No.

  63 at PageID #1050, 1054. To the extent the SAC attempts to reallege these

  claims, they are again DISMISSED without leave to amend for the reasons set

  forth in the January 16 Order.




                                           11
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 12 of 18             PageID #:
                                    1824



               The SAC may be attempting to allege a § 1983 claim against Judge

  Bissen, who is referenced solely in his capacity as a state-court judge. See ECF

  No. 66 at PageID #1066 (referring to the “Honorable Richard Bissen”). But as

  with the other state-court judges, to the extent Judge Bissen is sued for any action

  taken or any failure to act in his judicial capacity, he is likewise absolutely immune

  from suit. See, e.g., ECF No. 63 at PageID #1052-54 (discussing judicial

  immunity and citing cases). Thus, Plaintiff’s § 1983 claim against Judge Bissen is

  DISMISSED without leave to amend.

        2.     Section 1983 Claim Against Hyman

               The January 16 Order also found that because the FAC failed to allege

  facts showing that Hyman was a state actor or acted under color of state law,

  Plaintiff “failed to state a plausible § 1983 claim against Hyman for violation of

  Plaintiff’s constitutional civil rights.” Id. at PageID #1049; see also id. at PageID

  #1046-49. And given the court’s prior guidance regarding amendment of this

  claim, and the facts presented in both the Complaint and FAC, the January 16

  Order found it “apparent that Plaintiff cannot allege facts to state a § 1983 claim

  against Hyman.” Id. at PageID #1049. Thus, the court dismissed Plaintiff’s

  § 1983 claim against Hyman with prejudice. Id.

               Nevertheless, the SAC again names Hyman as a defendant and

  attempts to assert a § 1983 claim against him. See ECF No. 66 at PageID #1068-

                                            12
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 13 of 18               PageID #:
                                    1825



  69 (“As far as Joshua Hyman working [in conjunction] with state actors the [Maui

  Police Department (”MPD”)], for one how do you think he’s actually getting away

  with selling drugs, . . . and the before and after pictures of police assistance are

  beyond a reasonable doubt that Joshua Hyman was working with the MPD who

  didn’t list anything on their report nor listed ABH as being at the crime scene. . . .

  Hyman continues to violate Morelli’s constitutional rights in joint action during the

  Hyman vs Morelli, by using false testimony, false and altered evidence, in

  conspiracy as preponderance evidence on government property during all court

  proceedings with Morelli.”).

               But the SAC fails to allege any non-conclusory fact that would change

  the court’s prior analysis. Because the SAC fails to allege facts showing that

  Hyman acted under color of state law, Plaintiff’s § 1983 claim against Hyman is

  again DISMISSED without leave to amend for the reasons set forth in the January

  16 Order.

        3.     Section 1983 Claims Against the County and County Officials

               The SAC realleges that MPD Officer Ornellas (“Ornellas”) and

  unnamed MPD officers “stated nothing about domestic violence in the report and

  had failed to perform a victimless investigation when [Plaintiff] called 911

  February 21, 2016, falls in line with the intertwined relationship between Hyman

  and MPD.” ECF No. 66 at PageID #1069; see also FAC, ECF No. 32 at PageID

                                             13
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 14 of 18                          PageID #:
                                    1826



  #517. Although the court has understood this allegation to be an attempt to show

  that Hyman is a state actor, construed liberally, it may also be the basis of an

  attempt to allege a § 1983 claim against the County and/or Ornellas. To the extent

  the SAC alleges a § 1983 claim based on this allegation, the County contends that

  Plaintiff’s § 1983 claim is barred by the statute of limitations.4 The court agrees. 5

                 Plaintiff’s § 1983 claim is subject to a two-year statute of limitations.

  See Bird v. Dep’t of Human Servs., 935 F.3d 738, 743 (9th Cir. 2019) (“Because 42

  U.S.C. § 1983 does not contain its own statute of limitations, ‘[a]ctions brought



         4
            The County also contends that Plaintiff’s claims are barred by the Rooker-Feldman
  doctrine. ECF No. 95-1 at PageID #1577. The Rooker-Feldman doctrine, which derives from
  Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and District of Columbia Court of Appeals v.
  Feldman, 460 U.S. 462 (1983), bars a federal court from exercising jurisdiction over an action
  that is essentially “a de facto appeal from a state court judgment.” Kougasian v. TMSL, Inc., 359
  F.3d 1136, 1139 (9th Cir. 2004).
           The January 16 Order found that based on the record and the parties’ briefing, it could
  not discern whether the underlying paternity/custody and temporary restraining order actions are
  final or ongoing. See ECF No. 63 at PageID #1044-45. Thus, the court determined that based on
  the record of this case, it “cannot conclude at this time that . . . the Rooker-Feldman doctrine
  applies to divest this court of subject-matter jurisdiction.” Id. at PageID #1045. Here, the
  County argues that Plaintiff is seeking relief from a state court judgment, but it did not provide
  any state-court records clarifying the status of the underlying state-court actions. Thus, for the
  reasons set forth in the January 16 Order, the court again cannot conclude that the Rooker-
  Feldman doctrine divests the court of subject-matter jurisdiction.
         5
            “A statute-of-limitations defense, if ‘apparent from the face of the complaint,’ may
  properly be raised in a motion to dismiss.” Seven Arts Filmed Entm’t Ltd. v. Content Media
  Corp., 733 F.3d 1251, 1254 (9th Cir. 2013) (quoting Conerly v. Westinghouse Elec. Corp., 623
  F.2d 117, 119 (9th Cir. 1980)); see also Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 902
  (9th Cir. 2013) (“When an affirmative defense is obvious on the face of a complaint, however, a
  defendant can raise that defense in a motion to dismiss.”) (citing Cedars-Sinai Med. Ctr. v.
  Shalala, 177 F.3d 1126, 1128-29 (9th Cir. 1999)). That said, “a complaint cannot be dismissed
  unless it appears beyond doubt that the plaintiff can prove no set of facts that would establish the
  timeliness of the claim.” Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1206-07 (9th
  Cir. 1995) (quotation marks and citations omitted).
                                                   14
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 15 of 18                PageID #:
                                    1827



  pursuant to 42 U.S.C. § 1983 are governed by the forum state’s statute of

  limitations for personal injury actions.’ In Hawaii, the statute of limitations for

  personal injury actions is two years.”) (internal citations omitted). Plaintiff first

  asserted her § 1983 claim against the County in the SAC, which was filed on

  February 19, 2020. Even assuming that this claim would relate back to the filing

  of her original Complaint (which the court is not finding), Plaintiff filed her

  original Complaint on February 20, 2019, approximately three years after the 911

  call. Plaintiff was present when the MPD officers responded to her 911 call and

  was aware at that time of the officers’ alleged failure to perform a specific type of

  investigation. And none of Plaintiff’s pleadings remotely suggests any reason to

  toll the two-year statute of limitations. Thus, this claim is DISMISSED as

  untimely.

               The SAC also alleges that the County “let go” “Prosecutor Kim” and

  “Top Civil lawyer Patrick Wong.” ECF No. 66 at PageID #1066. But the SAC

  utterly fails to allege how such events are related to her claim of injury arising

  from the underlying custody dispute or otherwise caused the County or a County

  official to violate Plaintiff’s rights under the United States Constitution or a federal

  statute. And although Plaintiff contends in her Opposition that the County is

  responsible for the actions of the MPD, Prosecutor Kim, and Custody Evaluator

  Jamie Baldwin, see ECF No. 101 at PageID #1626, the SAC fails to allege any

                                             15
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 16 of 18              PageID #:
                                    1828



  facts showing that any of these or other non-judicial County officials is currently

  violating Plaintiff’s Constitutional rights. Thus, the SAC fails to allege a § 1983

  claim for prospective injunctive relief.

               Given the statute of limitations and Plaintiff’s multiple attempts to

  allege facts to support a plausible § 1983 claim, granting further leave to amend

  would be futile. Thus, Plaintiff’s § 1983 claim against the County and County

  officials is DISMISSED without leave to amend.

        4.     Claims Against the United States

               The SAC’s vague, conclusory allegation—that Plaintiff “turned

  [Hyman] over to the ‘DEA’ and the non existent [sic] FBI, turns out the DEA is

  friends with him and [Hyman’s] formerly incarcerated friend he sells cocaine to”—

  fails to allege any facts whatsoever to support a federal claim against the United

  States. This allegation is wholly untethered to both the underlying temporary

  restraining order proceedings and the custody dispute. Moreover, it fails to show

  that a federal DEA or FBI agent violated Plaintiff’s due process rights or any other

  right protected by the constitution or federal statute, or is otherwise causing the

  “continued deprivation of her parental/custodial rights as to ABH.”

               Similarly, the SAC’s vague, conclusory allegations—that the United

  States itself violates the Constitution because federal law allows absolute immunity

  and is liable to Plaintiff for the resulting irreparable harm, ECF No. 66 at PageID

                                             16
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 17 of 18                 PageID #:
                                    1829



  #1064—have no factual or legal basis. In short, Plaintiff’s claim against the

  United States is frivolous on its face. See Neitzke v. Williams, 490 U.S. 319, 325

  (1989) (“[A] complaint . . . is frivolous where it lacks an arguable basis either in

  law or in fact.”).

                Because Plaintiff’s claim against the United States is frivolous and

  completely unrelated to her underlying claim of violation of her due process rights

  resulting in the ongoing deprivation of parental/custodial rights to her son, granting

  leave to amend would be futile. Thus, Plaintiff’s claim against the United States is

  DISMISSED without leave to amend.

  C.     Supplemental Jurisdiction Over State-Law Claims

                To the extent the SAC asserts state-law claims, for example,

  intentional and/or negligent infliction of emotional distress, this court could only

  have supplemental jurisdiction over such claims. But under 28 U.S.C.

  § 1367(c)(3) “district courts may decline to exercise supplemental jurisdiction over

  [state-law claims] . . . if . . . the district court has dismissed all claims over which it

  has original jurisdiction[.]”

                “[W]hen deciding whether to exercise supplemental jurisdiction, ‘a

  federal court should consider and weigh in each case, and at every stage of the

  litigation, the values of judicial economy, convenience, fairness, and comity.’” City

  of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997) (quoting Carnegie

                                              17
Case 1:19-cv-00088-JMS-WRP Document 110 Filed 07/08/20 Page 18 of 18                PageID #:
                                    1830



  Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). “[I]n the usual case in which

  all federal-law claims are eliminated before trial, the balance of factors will point

  towards declining to exercise jurisdiction over the remaining state-law claims.”

  Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (quoting

  Carnegie Mellon Univ., 484 U.S. at 350 n.7).

               Here, there is no basis for diversity jurisdiction and Plaintiff’s § 1983

  claims are dismissed without leave to amend. Thus, pursuant to § 1367(c), the

  court declines supplemental jurisdiction over Plaintiff’s state-law claims and

  DISMISSES them without prejudice.

                                   V. CONCLUSION

               Based on the foregoing, Defendants’ Motions to Dismiss are

  GRANTED. Plaintiff’s § 1983 claims against all Defendants are DISMISSED

  with prejudice and her state-law claims are DISMISSED without prejudice. The

  Clerk of Court is DIRECTED to close this case.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, July 8, 2020.


                                             /s/ J. Michael Seabright
                                            J. Michael Seabright
                                            Chief United States District Judge



  Morelli v. Hyman, Civ. No. 19-00088 JMS-WRP, Order Granting Defendants’ Motions to
  Dismiss Plaintiff’s Second Amended Complaint (ECF No. 66), ECF Nos. 71, 93, 95, 104

                                             18
